Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 112
In order to overcome the 112b rejection of 4/13/21, clarifying language for claim 1 was discussed.  Upon further consideration post-interview, the Office suggests that applicant also consider the following language for claim 1: "a plurality of individual channels arranged in first rows in a first direction and in second rows in a second direction.”  


35 U.S.C. 102
In order to overcome the 102 rejection of 4/13/21, amendments to claim 1 were discussed.  The Office indicated that Nishimura et al. (US 2015/0306875 A1) could still be interpreted to read on the proposed claim language.  In order to overcome Nishimura, it was discussed to limit the connection between pressure chambers through the first common channel to occur in the conveyance direction as shown in applicant’s Fig. 3.


/JUSTIN SEO/Primary Examiner, Art Unit 2853